Citation Nr: 1400049	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  10-31 994A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1963 to October 1967.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Veteran appeared before the undersigned Veterans Law Judge at Board hearing at the RO in July 2012.  The Veteran submitted additional evidence along with a waiver of the RO's initial consideration.

A review of the Virtual VA and VBMS electronic claims files reveals additional evidence of the Veteran's ongoing VA treatment (Virtual VA).  The February 2013 Supplemental Statement of the case reflects consideration of these records.

VBMS review shows a March 2013 claim for the issue of entitlement to service connection for a heart disorder due to herbicide exposure.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ) and thus, the Board does not have jurisdiction over the issue.  


FINDINGS OF FACT

1.  The Veteran is currently service-connected for posttraumatic stress disorder (50 percent disabling); diabetes mellitus (10 percent disabling); peripheral neuropathy of the left and right lower extremities associated with diabetes mellitus (each 10 percent disabling); tinnitus (10 percent disabling); and bilateral hearing loss and fracture of the nose (each noncompensable).  His combined evaluation is 70 percent.

2.  The evidence is demonstrates that the Veteran's service-connected disabilities prevent him from securing or following a substantially gainful occupation.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.1, 4.3, 4.16, 4.19, 4.25, 4.26 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the Veteran is currently service-connected for posttraumatic stress disorder (50 percent disabling); diabetes mellitus (10 percent disabling); peripheral neuropathy of the left and right lower extremities associated with diabetes mellitus (each 10 percent disabling); tinnitus (10 percent disabling); and bilateral hearing loss and fracture of the nose (each noncompensable).  His combined evaluation is 70 percent from April 30, 2009, and as such, he meets the threshold requirement for consideration of entitlement to a TDIU on a scheduler basis under 38 C.F.R. § 4.16.

The Veteran contends that he is unable to work due to the sum of his service-connected disabilities, including his PTSD in particular.  He does not believe he would be a good employee at any job, as he has little patience in dealing with others, has problems concentrating and focusing, and has nightmares that affect his sleep, among other things, all attributable to his PTSD.  He has also indicated that he experiences problems with his legs among other service-connected disabilities, which affect his ability to do both manual and sedentary work; he occasionally falls down due to numbness and tingling in his legs.  Medical reports and treatment records support his contentions.

In summary, there is clear, credible, and probative medical and lay evidence in support of the Veteran's claim.  The Board also notes that it affords substantial probative weight to the findings of the Veteran's treating mental health providers in this regard, as they follow him on a routine basis.

In making this determination, the Board emphasizes that in this case, the TDIU award is based on the combined effects of the Veteran's service-connected disabilities, to include PTSD and peripheral neuropathy associated with diabetes mellitus, as opposed to any single disability.  See Guerra v. Shinseki, 642 F.3d 1046 (Fed. Cir. 2011).


ORDER

Entitlement to a TDIU due to service-connected disabilities is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


